     Entered: May 14th, 2020
                                    Case 18-23159       Doc 53     Filed 05/14/20      Page 1 of 3
     Signed: May 13th, 2020

     SO ORDERED




                                               IN THE UNITED STATES BANKRUPTCY COURT
                                                    FOR THE DISTRICT OF MARYLAND
                                                            Salisbury District

                          IN RE:

                          Elizabeth M. Pirzchalski
                                                                               Bankruptcy No. 18-23159
                                   Debtor(s)                                   Chapter 13

                          U.S. Bank Trust, N.A., as Trustee for LSF9
                          Master Participation Trust
                                 Movant

                                   VS.

                          Elizabeth M. Pirzchalski
                          And
                          Steven Pirzchalski
                                Co-Debtor
                                 Respondent(s)

                                           CONSENT ORDER MODIFYING AUTOMATIC STAY

                                  1. That the debtor herein filed a Voluntary Petition for Relief under Chapter 13 of Title 11
                          of the U.S. code on or about October 3, 2018, thus initiating case number 18-23159.
                                   2. The movant U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust
                          filed its Motion for Relief from the Automatic Stay on or about November 26, 2019.
    LAW OFFICES OF                3. That the total post-petition arrearages due the movant through and including the April
    JEFFREY NADEL
4041 POWDER MILL ROAD     1st, 2020 installment and attorney’s fees and costs, excluding the delinquent real estate taxes and
      SUITE 200
 CALVERTON, MD 20705      water and sewer charges, if any, are SEVENTY THOUSAND FIVE HUNDRED SIXTY TWO
    240-473-5000
                          DOLLARS AND SEVENTY FOUR CENTS ($70,562.74). The total post petition arrearage is
  FILE NUMBER: 21175
                                 Case 18-23159        Doc 53      Filed 05/14/20     Page 2 of 3


                        composed of the following: 4 months (September 2019 through December 2019) at $8,869.63 and
                        4 months (January 2020 through April 2020) at $9,510.31 each and attorney’s fees of $850.00 and
                        filing fees and associated costs of $181.00, less suspense $3,988.02.
                                4. That beginning on May 1st, 2020 and continuing each month thereafter on the FIRST
                        (1st) day of each month pursuant to the Deed of Trust entered into between the parties, the debtor
                        agrees to pay Caliber Home Loans, INC, servicer for the Movant at, Caliber Home Loans, P.O.
                        Box 650856, Dallas, TX 75265-0856, its correct regular monthly mortgage payment until the
                        Deed of Trust is satisfied. In the event that the debtors are notified of a change in lender or
                        servicer, the debtor shall make their payments in accordance with such notice given by the lender.
                               5. That the debtor further agrees that on May 15th, 2020, they shall pay to Caliber Home
                        Loans the sum of THREE THOUSAND NINE HUNDRED TWENTY DOLLARS AND
                        FIFTEEN CENTS ($3,920.15), and shall pay such sum (hereinafter sometimes referred to as
                        “Stipulation Payments”) each and every month on the 15th day of the month for a total period of
                        EIGHTEEN (18) MONTHS, except the 18th and final payment shall be in the amount of THREE
                        THOUSAND NINE HUNDRED TWENTY DOLLARS AND NINETEEN CENTS ($3,920.19)
                        as payment in full of the remaining post-petition arrearages.
                                6. That the debtor shall pay all delinquent real estate taxes and water and sewer charges
                        on the subject property, if any, by July 15, 2020, and thereafter shall pay all real estate and water
                        and sewer charges, if any, on a timely basis, and shall promptly supply evidence of such payment
                        to the Movant. In the event, however, that such delinquent real estate taxes and water and sewer
                        charges, if any, are included in the debtor’s Chapter 13 plan and same has been confirmed, then
                        and in that event, so long as the payments to the plan remain current and proper payments from
                        the Plan are made towards such taxes and water and sewer charges, and so long as current taxes
                        and water and sewer charges are paid timely, the provisions of this paragraph shall be deemed to
                        have been fulfilled.
                                7. If the debtor defaults upon the terms enunciated in this Consent Order, ten (10) days
                        following certification and service by first class mail of an Affidavit of Default upon the debtors,
                        debtor’s attorney and this Court that the debtors and/or co-debtors have not fulfilled the terms of
                        this Consent Order, the automatic stay imposed by 11 U.S.C. Section 362 and any Co-Debtor Stay
                        imposed by 11 U.S.C. § 1301 shall be deemed terminated immediately without further order of
                        this court so as to permit the movants to proceed under applicable non-bankruptcy law with a
                        foreclosure sale and recordation of the Trustee’s Deed concerning the property known as 6130
                        Elston Shore Road, Neavitt, MD 21652 and further known as tax account #02-072416 in Talbot
                        County, Maryland and obtain possession of the property and/or proceed to enter into a Deed in
                        Lieu of Foreclosure and/or other loss mitigation on the subject real property. The automatic stay
                        shall also be lifted so as to allow the successful purchaser to take whatever legal action is
                        necessary to obtain possession of the above-mentioned property pursuant to Maryland law.
                                8. That the parties agree that if the debtors convert this case to a Chapter 7, the automatic
                        stay provided for by Section 362 (a) of the United States Bankruptcy code is lifted as to the
                        debtor’s and co-debtor’s interest.
                                9. If the debtors within ten (10) days following service by first class mail of an Affidavit
    LAW OFFICES OF
                        of Default, delivers the payments required to bring the debtors current pursuant to this Consent
    JEFFREY NADEL       Order plus attorneys fees then due for preparation and filing of the Affidavit of Default, then the
4041 POWDER MILL ROAD
      SUITE 200         automatic stay shall be deemed continued unless the debtors default pursuant to the terms of this
 CALVERTON, MD 20705
    240-473-5000        Consent Order at a future date. U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation
  FILE NUMBER: 21175    Trust is a secured creditor secured by a Deed of Trust recorded in the land records of Talbot
                                 Case 18-23159        Doc 53     Filed 05/14/20      Page 3 of 3


                        County, Maryland in Liber 1535, Folio 401. This Consent Order applies to any successor-in-
                        interest to U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust.
                                10. It is further agreed that if the debtor defaults pursuant to the terms of this Consent
                        Order on more than TWO (2) occasions, he/she/they shall not be entitled to bring the account
                        current pursuant to paragraph number NINE (9) of this Consent Order.
                                11. If the subject of this Consent Order is a Deed of Trust which is junior to a senior deed
                        of trust or mortgage, in the event that the Stay is lifted as to such senior lien, then and in that
                        event, the Stay shall automatically be lifted as to the subject Deed of Trust covering this Consent
                        Order, immediately upon the lifting of the Stay of the senior lien, with no further notice or Order
                        of Court required.
                               12. It is further agreed that the fourteen (14) day stay of the relief from stay pursuant to
                        Rule 4001 (a) (3) is hereby waived.
                               13. In the event of foreclosure, the Movant shall comply with Local Bankruptcy Rule
                        4001-3.

                        By: /s/ Scott E. Nadel                               By: /s/ Jeffrey M. Sirody
                        Scott E. Nadel, Esquire                              Jeffrey M. Sirody, Esquire
                        Scott E. Nadel 16027                                 1777 Reisterstown Road
                        4041 Powder Mill Road, Suite 200                     Suite 360 E
                        Calverton, MD 20705                                  Baltimore, MD 21208
                        Attorney for Movant                                  Attorney for Debtor
                                                                             and Co-Debtor

                        I HEREBY CERTIFY that the terms of the copy of the consent order submitted to the Court
                        are identical to those set forth in the original consent order; and the signatures represented by
                        the /s/_____ on this copy reference the signatures of consenting parties on the original consent
                        order.

                        /s/ Scott E. Nadel

                        Copies to:

                        Elizabeth M. Pirzchalski                             Jeffrey M. Sirody, Esquire
                        P.O. Box 505                                         1777 Reisterstown Road
                        Neavitt, MD 21652                                    Suite 360 E
                                                                             Baltimore, MD 21208
                        Steven Pirzchalski
                        6130 Elston Shore Road                               Robert S. Thomas, II, Trustee
                        Neavitt, MD 21652                                    300 E Joppa Road, STE 409
                                                                             Towson, MD 21286

                                                                             Scott E. Nadel, Esq.
    LAW OFFICES OF
    JEFFREY NADEL
                                                                             4041 Powder Mill Road, Suite 200
4041 POWDER MILL ROAD                                                        Calverton, MD 20705
      SUITE 200
 CALVERTON, MD 20705
    240-473-5000
  FILE NUMBER: 21175
                                                                END OF ORDER
